                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Nelda Kellom, as Personal Representative
of the Estate of Terrance Kellom, deceased, et al.,

       Plaintiffs,

v.                                                             Case No. 17-11084

Immigration and Customs Enforcement                            Sean F. Cox
Agent Mitchell Quinn,                                          United States District Court Judge

      Defendant.
________________________________________/

                               ORDER DENYING
                    PLAINTIFFS’ MOTIONS FOR TRANSCRIPTS
                AT GOVERNMENT’S EXPENSE UNDER 28 U.S.C. § 753(f)

       A final judgment was issued in this civil action on November 5, 2019. Thereafter, the six

plaintiffs named in this action filed a Notice of Appeal, seeking to appeal various rulings by this

Court. That appeal is currently pending. The matter is currently before this Court on Plaintiffs’

motions seeking transcripts of hearing and trial proceedings at the government’s expense, under

28 U.S.C. § 753(f). Plaintiffs have asked this Court to give the motions expedited consideration.

As such, the Court is ruling without awaiting a response from the government. For the reasons

explained below, the motions are DENIED.

                                         BACKGROUND

        A young man named Terrance Kellom was shot and killed when a United States Marshal

Detroit Fugitive Apprehension Team was attempting to arrest him. Acting through counsel, his

Estate and several relatives then filed this civil action, asserting multiple claims against several



                                                  1
Defendants. Plaintiffs paid the required filing fee for this civil action and did not seek to proceed

in forma pauperis in this case.

       The following six Plaintiffs asserted claims in this action: 1) Nelda Kellom, individually

and as the personal representative of the Estate of Terrance Kellom; 2) Lawanda Kellom; 3)

Terrell Kellom; 4) Kevin Kellom; 5) Teria Kellom; and 6) Janay Williams.

       A number of claims were dismissed in connection with motions to dismiss and then,

following the close of discovery, Defendants filed summary judgment motions as to the

remaining claims. In an Opinion and Order issued on May 21, 2019, this Court denied

Defendant Mitchell Quinn’s request for summary judgment as to the Estate’s excessive force

claim. As to all remaining claims, this Court granted summary judgment in favor of Defendants.

       This Court’s May 21, 2019 Opinion and Order did not dispose of all claims in this action

and no judgment was issued in this case. Nevertheless, on May 31, 2019, Plaintiffs’ counsel

filed a “Notice of Appeal of Dismissal of FTCA Claims” in this case and paid a filing fee of

$505.00. (See ECF No. 122). That notice of appeal resulted in Case No. 19-1633 being opened

in the United States Court of Appeals for the Sixth Circuit (“Appeal Case No. 19-1633”).

       A district court may ignore a notice of appeal from a plainly nonappealable order.

Cochran v. Birkel, 651 F.2d 1219 (6th Cir. 1981). As such, this Court continued to hear and rule

upon motions in this case that were filed after Plaintiffs filed the Notice of Appeal.

       On June 19, 2019, the Estate filed a “Motion To Stay Pending Appeal” in this case. This

Court denied that motion (see ECF No. 146) and ruled that the jury trial as to the sole claim

remaining against Defendant Quinn would proceed.

       After the Sixth Circuit issued an order requiring Plaintiff to show cause why Appeal Case


                                                 2
No. 19-1633 should not be dismissed for lack of a final judgment, Plaintiff filed a “Motion For

An Order Certifying The Court’s Opinion And Order Of May 21, 2019 As Appealable Pursuant

To Fed. R. Civ. Pro. 54(b).” (ECF No. 141).

        Meanwhile, the parties prepared for the jury trial as to the remaining claim against

Defendant Quinn. That claim proceeded to a jury trial beginning on October 22, 2019. On

November 4, 2019, the jury returned a verdict on Plaintiff’s excessive force claim against

Defendant Quinn, finding no cause of action. On November 5, 2019, a final judgment was

issued in this action. (ECF No. 215).1

        On December 29, 2019, Counsel for Plaintiffs filed a second Notice of Appeal in this

case and paid the required $505.00 filing fee. The Notice of Appeal expressly states that “all

Plaintiffs hereby appeal to the United States Court of Appeals for the Sixth Circuit.” (Id. at

PageID.4370) (emphasis added). The Notice of Appeal identifies multiple orders and rulings in

this case that Plaintiffs are appealing.

        On January 13, 2020, the Sixth Circuit issued an order dismissing Appeal Case No. 19-

1633 for want of prosecution, after Plaintiffs failed to file the civil appeal statement and

transcript Purchase Order entry. (ECF No. 212).

        On January 22, 2020, Plaintiffs’ Counsel filed two separate motions (ECF Nos. 220 &

221), asking this Court to enter an order requiring the government to pay the costs of the

transcripts that Plaintiffs’ Counsel has ordered from two different court reporters. In support of



        1
        This Court also issued orders denying Defendants Rule 50 Motion, and Plaintiffs’
motion asking this Court to certify some previously-dismissed claims for an interlocutory appeal,
as moot.


                                                  3
these motions, Plaintiffs attached affidavits from Nelda Kellom and Kevin Kellom and order

forms sent to the two court reporters. The motion does not state the quoted cost of those

transcripts but the cost appears substantial, based on the number of hearings and trial days listed

on the order forms, and based on Plaintiffs’ representation that one court reporter is requiring a

deposit of $949.00 and the other is requiring a deposit of $2,500.00.

       On January 23, 2020, Plaintiffs’ Counsel filed a supplemental brief relating to both

motions, asking the Court to expedite its consideration of the motions. (ECF No. 221). Despite

this Court being in the midst of a bench trial in a trademark case (Case No. 17-12131) that began

on January 21, 2020, this Court has given the motions expedited consideration.

                                            ANALYSIS

       Plaintiffs bring the instant motions requesting copies of transcripts at the government’s

expense under 28 U.S.C. § 753(f), which provides:

       (f) Each reporter may charge and collect fees for transcripts requested by the
       parties, including the United States, at rates prescribed by the court subject to the
       approval of the Judicial Conference. He shall not charge a fee for any copy of a
       transcript delivered to the clerk for the records of court. Fees for transcripts
       furnished in criminal proceedings to persons proceeding under the Criminal
       Justice Act (18 U.S.C. 3006A), or in habeas corpus proceedings to persons
       allowed to sue, defend, or appeal in forma pauperis, shall be paid by the United
       States out of moneys appropriated for those purposes. Fees for transcripts
       furnished in proceedings brought under section 2255 of this title to persons
       permitted to sue or appeal in forma pauperis shall be paid by the United States out
       of money appropriated for that purpose if the trial judge or a circuit judge certifies
       that the suit or appeal is not frivolous and that the transcript is needed to decide
       the issue presented by the suit or appeal. Fees for transcripts furnished in other
       proceedings to persons permitted to appeal in forma pauperis shall also be paid
       by the United States if the trial judge or a circuit judge certifies that the appeal is
       not frivolous (but presents a substantial question). The reporter may require any
       party requesting a transcript to prepay the estimated fee in advance except as to
       transcripts that are to be paid for by the United States.



                                                  4
28 U.S.C. § 753(f) (emphasis added).


        “Under 28 U.S.C. § 753(f), the United States shall pay the fees for transcripts provided to

an individual with pauper status if the trial judge or circuit judge certifies that the appeal is not

frivolous, but presents a substantial question.” Amadasu v. Mercy Franciscan Hosp., 515 F.3d

528, 530 (6th Cir. 2008) (emphasis added); see also Corder v. United States, 205 F.3d 1339,

2000 WL 191742 at *2 (6th Cir. 2000) (“Civil litigants are entitled to a free transcript at

government expense if they are proceeding in forma pauperis and either the district court judge or

circuit court judge ‘certifies that the appeal is not frivolous (but presents a substantial

question).’”). Accordingly, in order to receive transcripts at the government’s expense under

§ 753(f), the following are required: 1) the person making the request must be an individual

proceeding in forma pauperis; and 2) the trial or appellate court must certify that the appeal is not

frivolous and presents a substantial question.

        Notably, Plaintiffs did not proceed in forma pauperis during this district court case, and

are not proceeding in forma pauperis on appeal. To the contrary, Plaintiffs paid all of the

required filing fees in this district court case and on appeal (where they paid two filing fees). As

such, Plaintiffs are not entitled to a free transcript at the government’s expense under 28 U.S.C. §

753(f). Amadasu, supra; Corder, supra at*2 (Denying motion for transcript at government’s

expense under § 753(f) because the plaintiff in the civil action was not proceeding in forma

pauperis, as he had paid the required filing fee); Walker v. Calfee Co. of Dalton, Inc., 145 F.3d

1335, 1998 WL 246339 (6th Cir. 1998) (Explaining that Walker, the plaintiff in a § 1983 civil

rights action, “is not proceeding in forma pauperis, either in the district court or on appeal; rather,



                                                   5
he has paid the filing fees. Since Walker is not proceeding in forma pauperis, he cannot receive a

transcript at government expense” under § 753(f)); Cottrell-El v. Rabideau, 182 F.3d 916, 1999

WL 454706 at * 1 (6th Cir. 1999) (Explaining that because the plaintiff in the § 1983 action “is

not proceeding in forma pauperis, and neither the district court judge nor a circuit court judge has

certified that the appeal is not frivolous, he cannot receive a transcript at government expense.”).

       In addition, to the extent that the pending motions are asking this Court to determine that

Plaintiffs should now be granted “retroactive” in forma pauperis status, after this case has already

proceeded to a final judgment and after the appeal fees have been paid, that request is denied.

Even if this Court had the authority to make such a ruling, Plaintiffs have not adequately

supported their assertion that they lack the financial means to pay for the transcripts they desire.

Plaintiffs’ briefs and the affidavits filed by Nelda and Kevin Kellom reflect that those two

individuals have a combined annual income of $35,748.00 and, to date, have not paid any of the

costs or expenses involved in this litigation – that have all been paid by their retained counsel.

(See Briefs at 5; Affidavits at ¶ 10). And significantly, there are six Plaintiffs in this case and

they are all appealing this Court’s rulings to the Sixth Circuit. As the Affidavits provided by

Nelda Kellom and Kevin Kellom reflect, the other named Plaintiffs in this action are adults: 1)

Teria Kellom, age 32; 2) Lawanda Kellom, age 29; and 3) Terrell Kellom, age 23. Plaintiff Janay

Williams, who testified at trial, is also an adult. Yet no financial affidavits have been provided

by Plaintiffs Teria Kellom, Lawanda Kellom, Terrell Kellom, or Janay Williams.

       Moreover, even if Plaintiffs had in forma pauperis status, in order to obtain trial

transcripts at the government’s expense under § 753(f), this Court (or the Sixth Circuit) would

have to certify that the appeal is not frivolous and presents a substantial question. Here,


                                                   6
however, Plaintiffs are seeking to appeal numerous rulings in this case and this Court concludes

that some of them are frivolous. For example, Plaintiffs are seeking to appeal this Court’s denial

of their request to certify an interlocutory appeal, made in connection with Appeal Case 19-

16332, even though there has already been a final judgment issued in this case that allows

Plaintiffs to appeal all issues in their current appellate case.

        Accordingly, for all of these reasons, the Court ORDERS that Plaintiffs’ motions seeking

transcripts at the government’s expense under 28 U.S.C. § 753(f) are DENIED.

        IT IS SO ORDERED.


                                                 s/Sean F. Cox
                                                 Sean F. Cox
                                                 United States District Judge

Dated: January 28, 2020




        2
            An appeal that was ultimately dismissed for Plaintiffs’ failure to prosecute.


                                                    7
